DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on November 26, 2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0146972 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 31, 2019 and April 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an assist torque determination module,” “return control module,” “a side slip angle estimation module,” “a side slip control module,” “a correction unit,” and “a torque compensation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (US 2017/0210414 A1).
	Regarding claim 1, Sato teaches:
An apparatus for controlling a steering system of a vehicle (see at least abstract), the apparatus comprising:
an assist torque determination module configured to determine assist torque for steering assist based on driver steering input information and vehicle state information collected from the vehicle (see at least [0048]; Fig. 1, element 140, disclosing a power steering mechanism, i.e. an assist torque determination module);
return control module configured to determine steering return torque for returning a steering wheel to a neutral position (see at least [0059]; Fig 5, disclosing calculating torque of the electric power steering motor using self-aligning torque, i.e. return torque for returning to a neutral position);
a side slip angle estimation module configured to estimate a side slip angle based on the vehicle state information collected from the vehicle (see at least Fig. 6, element 218; [0061, 0111], disclosing a slip angle calculator);
a side slip control module configured to receive the side slip angle estimated by the side slip angle estimation module and to determine a return control gain value in a response to the estimated side slip angle (see at least Fig. 6, element 240, [0112-0113], disclosing a slip angle change rate determiner, i.e. a side slip control module.  The determiner receives an input from the slip angle calculator to select a slip angle rate as a control value to be used to select a weighted return gain (See also Fig. 8; [0074-0078], disclosing a weighted gain map that uses a deviation in yaw rate, i.e. based on slip angle beta, to determine a weighted gain, i.e. a return gain));
a correction unit configured to determine final steering return torque by correcting the steering return torque, determined by the return control module, in a response to the return control gain value (see at least [0114], disclosing a turning mechanism determination calculator ;
and a torque compensation unit configured to determine final assist torque for steering assist by compensating the assist torque, determined by the assist torque determination module, with the final steering return torque, determined by the correction unit (see at least [0114], disclosing a driving force calculator 214, i.e. a torque compensation unit, that outputs steering assist torque to drive the electric power steering motor).
Regarding claim 3, Sato teaches:
The apparatus of claim 1, wherein the side slip control module is configured to determine the return control gain value from the side slip angle estimated by the side slip angle estimation module using a map in which the return control gain value is set corresponding to a side slip angle (See at least Fig. 8; [0074-0078], disclosing a weighted gain map that uses a deviation in yaw rate, i.e. based on slip angle beta, to determine a weighted gain, i.e. a return gain).
Regarding claim 6, Sato teaches:
The apparatus of claim 3, wherein, when the side slip angle has a positive value greater than 0 in the map, the return control gain value is set to a value less than 1 (see at least Fig. 8, regions A2-A3, disclosing a weighted gain less than 1) (see alternate rejection under 35 U.S.C. 103 below).
Regarding claim 7, Sato teaches:
The apparatus of claim 6, wherein, in a region of the map in which the side slip angle has a positive value greater than 0, as an absolute value of the side slip angle is increased, the return control gain value is decreased (see at least Fig. 8, region A3, disclosing decreasing the weighted gain) (see alternate rejection under 35 U.S.C. 103 below).
claim 8, Sato teaches:
The apparatus of claim 3, wherein, when the side slip angle is 0 in the map, the return control gain value is set to 1 (see at least Fig. 8, region A1, disclosing a weighted gain of 1 at x=0 on the map).
Regarding claim 9, Sato teaches:
A method of controlling a steering system of a vehicle (see at least Fig. 9, disclosing a method), the method comprising:
determining, by a controller, assist torque for steering assist based on driver steering input information and vehicle state information collected from the vehicle by the controller (see at least [0048]; Fig. 1, element 140, disclosing a power steering mechanism; [0061], element 200, disclosing a controller);
determining, by the controller, steering return torque for returning a steering wheel to a neutral position (see at least [0059]; Fig 5, disclosing calculating torque of the electric power steering motor using self-aligning torque, i.e. return torque for returning to a neutral position; [0061], element 200, disclosing a controller);
estimating, by the controller, a side slip angle based on the vehicle state information collected from the vehicle (see at least Fig. 6, element 218; [0061, 0111], disclosing a slip angle calculator, i.e. a part of the controller 200);
determining, by the controller, a return control gain value in a response to the estimated side slip angle (see at least Fig. 6, element 240, [0061, 0112-0113], disclosing a slip angle change rate determiner, i.e. a side slip control module.  The determiner receives an input from the slip angle calculator to select a slip angle rate as a control value to be used to select a weighted return gain (See also Fig. 8; [0074-0078], disclosing a weighted gain map that uses a ;
determining, by the controller, final steering return torque by correcting the determined steering return torque in a response to the determined return control gain value (see at least [0061, 0114], disclosing a turning mechanism determination calculator and a driving force calculator function as adjusters which adjust steering torque); and
determining, by the controller, final assist torque for steering assist by compensating the determined assist torque with the determined final steering return torque (see at least [0061, 0114], disclosing a driving force calculator 214, i.e. a torque compensation unit, that outputs steering assist torque to drive the electric power steering motor).
Regarding claim 11, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.  
Furthermore Sato teaches:
The method of claim 9,…
Regarding claim 14, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.  
Furthermore Sato teaches:
The method of claim 9,…
Regarding claim 15, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.  
Furthermore Sato teaches:
The method of claim 9,…
claim 16, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.  
Furthermore Sato teaches:
The method of claim 9,…
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Sato (US 2017/0057493 A1, hereinafter Sato2).
Regarding claim 2, Sato teaches:
The apparatus of claim 1, wherein the side slip angle estimation module determines the side slip angle (see at least Fig. 6, element 218; [0061, 0111], disclosing a slip angle calculator that determines side slip)…
Sato does not explicitly teach:
… from a vehicle velocity, a vehicle lateral acceleration and a vehicle yaw rate.
However, in the same field of endeavor, power steering control for vehicles, Sato2 teaches:
… from a vehicle velocity, a vehicle lateral acceleration and a vehicle yaw rate (see at least [0097], disclosing calculating actual slip angle based on yaw rate, lateral acceleration, and vehicle speed).
it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention, to have modified the slip angle determination taught by Sato to incorporate the teachings of Sato2.  One would have been motivated to make this modification in order to determine a non-linear region in the lateral acceleration vs slip angle graph (Fig. 3 of Sato2), and therefore avoid understeer as taught by Sato2 in at least [0048].
claim 10, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.  
Furthermore Sato teaches:
The method of claim 9,…

Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Nishizaki et al. (USP 6,415,215, hereinafter Nishizaki).
Regarding claim 4, Sato teaches:
The apparatus of claim 3,…
Sato does not explicitly teach:
wherein, when the side slip angle has a negative value less than 0 in the map, the return control gain value is set to a value greater than 1.
However, in the same field of endeavor, power steering control, Nishizaki teaches:
wherein, when the side slip angle has a negative value less than 0 in the map, the return control gain value is set to a value…(see at least Fig. 6(2); Col. 18-19, disclosing a Kd vs β (i.e. a gain vs side slip) map with a positive value for gain.  The examiner notes that the gain map uses the absolute value for side slip angle (β) to determine gain.  Therefore, in the event that the side slip angle is negative, the positive x-axis is still used).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the gain map of Sato to incorporate the gain map of Nishizaki.  One would have motivated to make this modification in order to better stabilize vehicle behavior during oversteer or understeer, as taught by Nishizaki in at least Col. 2.
Furthermore, the combination does not explicitly teach:
set to a value greater than 1.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provide to the gain map of either Sato or Nishizaki with a gain value greater than 1, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, the combination of Sato and Nishizaki teaches:
The apparatus of claim 4,…
The combination does not explicitly teach:
wherein, in a region of the map in which the side slip angle has a negative value less than 0, as an absolute value of the side slip angle is increased, the return control gain value is increased. 
The examiner notes the gain maps of Sato and Nishizaki teaches a decrease for negative values of side slip.  However, it would have been obvious to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. (See MPEP 2143).  Specifically, it would have been obvious to try to increase the gain value for negative values of side slip.  One would have been motivated to make this modification in order to decrease the ratio of the front wheel steering angle control gain relative to the breaking force control gain as value of the slip angle decreases, as taught in at least Col. 19 of Nishizaki.
Regarding claim 6, Sato teaches:
The apparatus of claim 3, wherein, when the side slip angle has a positive value greater than 0 in the map, the return control gain value is set to a value less than 1 (see at least Fig. 8, regions A2-A3, disclosing a weighted gain less than 1).

, wherein, when the side slip angle has a positive value greater than 0 in the map, the return control gain value is set to a value……(see at least Fig. 6(2); Col. 18-19, disclosing a Kd vs β (i.e. a gain vs side slip) map with a positive value for gain).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the gain map of Sato to incorporate the gain map of Nishizaki.  One would have motivated to make this modification in order to better stabilize vehicle behavior during oversteer or understeer, as taught by Nishizaki in at least Col. 2.
Furthermore, the combination does not explicitly teach:
set to a value less than 1.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provide to the gain map of either Sato or Nishizaki with a gain value less than 1, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 7, Sato teaches:
The apparatus of claim 6, wherein, in a region of the map in which the side slip angle has a positive value greater than 0, as an absolute value of the side slip angle is increased, the return control gain value is decreased (see at least Fig. 8, region A3, disclosing decreasing the weighted gain) (see alternate rejection under 35 U.S.C. 103 below).
Furthermore, in the same field of endeavor, power steering control, Nishizaki teaches:
wherein, in a region of the map in which the side slip angle has a positive value greater than 0, as an absolute value of the side slip angle is increased, the return control gain value is decreased (see at least Fig. 6(2), disclosing a decrease in gain for a positively increased slip value).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the gain map of Sato to incorporate the gain map of Nishizaki.  One would have motivated to make this modification in order to better stabilize vehicle behavior during oversteer or understeer, as taught by Nishizaki in at least Col. 2.
Regarding claim 12, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.  
Furthermore Sato teaches:
The method of claim 11,…
Regarding claim 13, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.  
Furthermore the combination of Sato and Nishizaki teaches:
The method of claim 12,…
Regarding claim 14, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.  
Furthermore Sato teaches:
The method of claim 11,…
Regarding claim 15, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.  
Furthermore the combination of Sato and Nishizaki teaches:
The method of claim 14,…

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamakado et al. (US 2016/0059852), disclosing driver assist in emergency detour steering.
Shiozawa et al. (US 2010/0114449), disclosing determining lateral force based on slip angle.
Katou (US 2006/0047391), disclosing providing steering reaction force gain with respect to steering wheel angle and/or vehicle speed.
Tsukahara et al. (US 2020/0086913), disclosing performing automatic steering control based on side slip angle.
Maeda et al. (US 2019/0233005), disclosing determining self-aligning torque based on slip angle.
Bolourchi et al. (USP 5,919,241), disclosing a return to center torque signal and active damping torque signal for a power steering system.
Kashiwamura (US 2020/0254996 A1), disclosing adjusting an assist torque correction value to produce a more natural feel for a driver.
Michelis et al. (US 2018/0304917 A1), disclosing a power steering system that compensates for slip.
Aono (US 2015/0232120 A1), disclosing an electric power steering system that adjusts assist gain in relation to steering wheel return gain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664